Exhibit 10.11

EHEALTH, INC.
EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is by and between eHealth, Inc. (the
“Company) and William Shaughnessy (“Executive”).

1.         Duties and Scope of Employment.

(a)

Positions and Duties. Commencing on or before April 1, 2012 (the employment
start date is referred to herein as the “Effective Date”), Executive will serve
as the Company’s President and Chief Operating Officer, reporting directly to
the Company’s Chief Executive Officer (the “CEO”). As of the Effective Date,
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the CEO. Executive’s principal place of
employment shall be at the Company’s offices located at 440 East Middlefield
Road, Mountain View,  California. The period Executive is employed by the
Company under this Agreement is referred to herein as the “Employment Term.”

(b)

Board Membership. Executive will be appointed to serve as a member of the Board
of Directors (the “Board”) as soon as is practicable following the Effective
Date. Upon the termination of Executive’s employment for any reason, unless
otherwise requested by the Board, Executive will be deemed to have resigned from
the Board (and all other positions held at the Company and its affiliates)
voluntarily, without any further action by Executive, as of the end of
Executive’s employment and Executive, at the Board’s request, will execute
any documents necessary to reflect his resignation.

(c)

Obligations. During the Employment Term, Executive will devote Executive’s full
business efforts and time to the Company and will use good faith efforts
to discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with the Company’s Code of Business
Conduct, For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity,
including membership of boards of directors or advisors, for any direct
or indirect remuneration without the prior approval of the Board.

(d)

Representation. Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
written or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Agreement. Executive further represents that as
of the date of this Agreement, other than those disclosed to the Company in
writing, there are no threatened, pending, or actual claims against Executive of
which he is aware as a result of his employment with any previous employer or
his membership on any boards of directors.

(e)Other Entities. Executive agrees to serve and may be appointed,
without additional compensation, as an officer and director for each of the
Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates, including entities in which the Company has a
significant investment as determined by the Company. As used in this

--------------------------------------------------------------------------------

 

Agreement, the term “affiliates” will include any entity controlled by,
controlling, or under common control of the Company.

2.

At-Will Employment. Executive and the Company agree that Executive’s employment
with Company constitutes “at-will” employment. Executive and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without Cause or Good Reason (as
each such term is defined in Section 8 below), at the option either of the
Company or the Executive. However, as described in this Agreement, Executive may
be entitled to severance benefits depending upon the circumstances of
Executive’s termination of employment.

3.

Compensation.

(a)

Base Salary. As of the Effective Date, the Company will pay Executive an annual
salary of $500,000 as compensation for his services (such annual salary, as is
then effective, to be referred to herein as “Base Salary”). The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and is subject to the usual, required withholdings. Commencing in 2013, the Base
Salary shall be reviewed by the compensation committee of the Board at least
annually for possible adjustments.

(b)

Annual Incentive. During the Employment Term, Executive will be eligible to
receive an annual incentive equal to at least 60% of Executive’s Base Salary
(pro rated for the first partial year), subject to the terms of the Company’s
Performance Plan or the Company’s Bonus Plan for the first partial year
(depending on Executive’s start date) and subject to the terms of the Company’s
Performance Bonus Plan in future years. The actual earned annual incentive, if
any, payable to Executive for any performance period will depend upon the extent
to which the applicable performance goal(s) specified by are achieved or
exceeded. In no event shall payment be made later than March 15th of the year
following the year in which the incentive was earned.

(c)

Sign-On Bonus. In 2012, Executive will receive a signing bonus of up to
$225,000, (the precise amount to be determined by Executive in consultation with
the Compensation Committee of the Board and the CEO) (the “Sign-On Bonus”) less
applicable withholding; provided, however, that if Executive voluntarily resigns
other than for Good Reason or is terminated for Cause (both as defined herein)
prior to the second anniversary of the Effective Date, Executive will be
obligated to repay the gross amount of the Sign-On Bonus to the Company within
thirty (30) days of his termination of employment with the Company.

(d)

Stock Option.   On the third Tuesday of the month that is at least ten business
days following the date of Compensation Committee approval and that is on or
after the Effective Date, Executive will be granted a non-statutory stock option
covering four hundred thousand (400,000) shares of Company common stock (the
“Option”). The exercise price will be at a per share exercise price equal to the
closing price per share of Company common stock on Nasdaq Global Market on the
grant date. Subject to accelerated vesting upon certain terminations of
employment as set forth herein, the Option will be scheduled to vest at a rate
of 20% on the first anniversary of the Effective Date and as to l/60th of the
originally covered shares each month thereafter, so as to be 100% vested on the
five (5) year anniversary of the





-2-

--------------------------------------------------------------------------------

 

Effective Date, subject to Executive’s continued employment with the Company on
each scheduled vesting date. The Option will have a maximum term of seven (7)
years and will otherwise be subject to the terms and conditions of the 2006
Equity Incentive Plan and the standard form of stock option agreement
thereunder, except as specified herein.

(e)  Restricted Stock Units. On the third Tuesday of the month that is at least
ten business days following the date of Compensation Committee approval and that
is on or after the Effective Date, Executive will be granted a restricted stock
unit covering 25,000 shares (the “RSU”). Subject to accelerated vesting upon
certain terminations of employment as set forth herein, the RSU will be
scheduled to vest at a rate of 25% on the covered units on each anniversary of
the Effective Date, so as to be 100% vested on the four (4) year anniversary of
the Effective Date, subject to Executive’s continued employment with the Company
on each scheduled vesting date.

4.

Employee Benefits. Executive will be eligible to participate in accordance with
the terms of all Company employee benefit plans, policies and arrangements that
are applicable to other executive officers of the Company, as such plans,
policies and arrangements may exist from time to time.

5.

Term and Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment; (c) pay for accrued but unused vacation; (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive; (e) unreimbursed
business expenses required to be reimbursed to Executive; and (f) rights to
indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws or separate indemnification agreement, as applicable. In
addition, if the termination is by the Company without Cause or Executive
resigns for Good Reason, Executive will be entitled to amounts and benefits
specified in Section 6.

6.

Severance Benefits.

(a)  Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason During the Change of Control Period. If within the period beginning
on the date the Company enters into a binding definitive agreement to effect a
transaction that would be a Change in Control if consummated and ending twelve
(12) months following the date of the ensuing Change of Control (the “Change of
Control Period”) (i) the Executive terminates his employment with the Company
(or any parent or subsidiary of the Company) for “Good Reason” (as defined
herein), or (ii) the Company (or any parent or subsidiary of the Company)
terminates the Executive’s employment for other than “Cause” (as defined
herein), and the Executive signs and does not revoke a standard release of
claims with the Company in a form substantially similar to that attached hereto
as Exhibit A (the “Release”), then the Executive shall receive the following
severance benefits from the Company:





-3-

--------------------------------------------------------------------------------

 

(i)                                   Severance Payment. The Executive shall
receive a single lump-sum cash severance payment (less applicable withholding
taxes) in an amount equal to twelve (12) months of Executive’s then current
annual base salary.

(ii)                                Pro-Rated Annual Bonus. A single lump-sum
cash payment equal to the Executive’s then target annual bonus, multiplied by a
fraction, the numerator of which is the number of days in the Company’s fiscal
year prior to and including the date of Executive’s  termination of employment
and the denominator of which is 365.

(iii)                              Acceleration of Vesting of Equity
Compensation. One hundred percent (100%) of the Executive’s outstanding and
unvested awards relating to the Company’s  common stock (whether stock options,
stock appreciation rights, shares of restricted stock, restricted stock units,
performance shares or otherwise (collectively, the “Equity Awards”)) will become
vested and will otherwise remain subject to the terms and conditions of the
applicable Equity Award agreement; provided, however, that any full-value awards
subject to performance-based vesting as to which the performance period has not
yet lapsed shall accelerate vesting at the target vesting amount,

(iv)                               Cash in lieu of Subsidized COBRA. In lieu of
any subsidized COBRA payments, and payable whether or not Executive or his
covered dependents elect COBRA, Executive shall receive a lump-sum payment of
$36,000.

(b)                    Involuntary Termination Other than for Cause or Voluntary
Termination for Good Reason Outside the Change of Control Period. If during the
term of this Agreement and other than during the Change in Control Period, (i)
the Executive terminates his or her employment with the Company (or any parent
or subsidiary of the Company) for “Good Reason” (as defined herein), or (ii) the
Company (or any parent or subsidiary of the Company) terminates the Executive’s
employment for other than “Cause” (as defined herein), and the Executive signs
and does not revoke the Release, then the Executive shall receive the following
severance benefits from the Company:

(i)                                   Severance Payment. The Executive shall
receive twelve (12) months continued payments of Executive’s then current base
salary.

(ii)                                 Acceleration of Vesting of Equity
Compensation. The vesting of Executive’s Equity Awards will accelerate so that
he is given credit for an additional twelve (12) months of vesting from the date
his employment terminates and will otherwise remain subject to the terms and
conditions of the applicable Equity Award agreement; provided, however, that any
full-value awards subject to performance-based vesting as to which the
performance period has not yet lapsed shall accelerate vesting at the target
vesting amount on a pro-rata basis; provided, further, that any vesting cliff of
more than one month’s duration applicable to Executive’s Equity Awards shall be
waived proportionately.

(iii)                             Cash in lieu of Subsidized COBRA. In lieu of
any subsidized COBRA payments, and payable whether or not Executive or his
covered dependents elect COBRA, Executive shall receive twelve (12) monthly
payments of $3,000.



-4-

--------------------------------------------------------------------------------

 

(c)

Voluntary Resignation;  Termination for  Cause;  Death or Disability; Notice.
  If the Executive’s employment with the Company terminates (i) voluntarily by
the Executive other than for Good Reason (ii) for Cause by the Company, or (iii)
due to Executive’s  death or Disability (as defined hereunder), then the
Executive shall not be entitled to receive severance or other benefits except
for those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.  Executive agrees to provide the Company with six
(6) months written notice in the event of his voluntary termination of
employment other than for Good Reason.

(d)

Exclusive Remedy.   The provisions of this Section 6 are intended to be and are
the Executive’s exclusive rights to severance payments and benefits in the event
of termination of service.   The parties hereto agree that nothing herein is
intended to result in duplication of severance or any other benefits.

(e)

Code Section 409A.

(i)                                  Any amount paid under this Agreement that
satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-l(b)(4) of the regulations issued under Section 409A of the Code
(the “Treasury Regulations”) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 6(e)(ii) below, and consequently
shall be paid to Executive promptly following termination as otherwise required
by this Agreement.

(ii)                                Notwithstanding anything to the contrary in
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code, and the final regulations and any guidance promulgated
thereunder (“Section 409A”) at the time of Executive’s separation from service
(as such term is defined in Section 409A), then the cash severance benefits
payable to Executive under this Agreement along with any other severance
payments or separation benefits that may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
that are otherwise due to Executive on or within the six (6) month period
following Executive’s separation from service shall accrue during such six (6)
month period and shall become payable in a lump sum payment on the date six (6)
months and one (1) day following the date of Executive’s separation from
service. All subsequent payments, if any, shall be payable in accordance with
the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service but prior to the six (6) month anniversary of his date of separation
from service, then any payments delayed in accordance with this Section shall be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits shall
be payable in accordance with the payment schedule applicable to each payment or
benefit.

(iii)                              Any amount paid under this Agreement that
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-l(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit (as defined below) shall not constitute
Deferred Compensation Separation Benefits for purposes of Section 6(e)(ii)
above. For purposes of this Section 6(e), “Section 409A Limit” will mean the
lesser of





-5-

--------------------------------------------------------------------------------

 

two (2) times: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Company’s taxable year preceding the
Company’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-l(b)(9)(iii)(A)(l); or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

(iv)                               It is the intent of this Agreement to comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder shall be subject to the additional tax imposed
under Section 409A, and any ambiguities herein shall be interpreted to so
comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition under Section 409A prior to actual payment to
Executive.

(v)                                 Notwithstanding any other provisions of this
Agreement, Executive’s receipt of severance payments and benefits under this
Agreement is conditioned upon Executive signing and not revoking the Release and
subject to the Release becoming effective within sixty (60) days following
Executive’s termination of employment (the “Release Period”). No severance will
be paid or provided until the Release becomes effective. No severance will be
paid or provided unless the Release becomes effective during the Release Period.
Any severance payments to which Executive is entitled under this Agreement shall
be paid by the Company to Executive in cash and in full arrears on the
sixty-first (61st) day following Executive’s employment termination date or such
later date as is required to comply with Section 409A.

7.         Golden Parachute Excise Tax Best Results. If any payment or benefit
Executive would receive pursuant to this Agreement or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be reduced to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of stock awards shall be cancelled/reduced next and in
the reverse order of the date of grant for such stock awards (i.e., the vesting
of the most recently granted stock awards will be reduced first); and (C)
employee benefits shall be reduced last and in reverse chronological order such
that the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced.





-6-

--------------------------------------------------------------------------------

 

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

8.         Definition of Terms.   The following terms referred to in this
Agreement shall have the following meanings:

(a)

Cause.   “Cause” shall mean (i) Executive’s commission of any act of fraud,
embezzlement or dishonesty, (ii) Executive’s conviction of, or plea of
nolo contendere to, a felony under the laws of the United States or any state
thereof, (iii) Executive’s continued failure to perform lawfully assigned duties
for 30 days after receiving written notification from the  Board  of
Directors,  (iv)  Executive’s  unauthorized use  or  disclosure  of confidential
information or trade secrets of the Company, or (v) any other intentional
misconduct by Executive that adversely affects the business of the Company in a
material manner.

(b)

Change of Control.     “Change of Control” means the occurrence of any of the
following, in one or a series of related transactions:

(i)                                  Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or

(ii)                                The consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iii)                              The consummation of the sale, lease or other
disposition by the Company of all or substantially all the Company’s assets.





-7-

--------------------------------------------------------------------------------

 

(c)Disability. “Disability” means Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees,

(d)Good Reason. “Good Reason” means that Executive resigns his employment within
120 days after any of the following is undertaken by the Company (or its
acquirer) without Executive’s express written consent: (i) a reduction in
Executive’s title, (ii) a material reduction of Executive’s duties, authority or
responsibilities; (ii) any material reduction of Executive’s Base Salary and
potential bonus (other than a proportionate reduction in the Executive’s Base
Salary that affects all senior management of the Company); (iii) a material
change in the geographic location at which Executive must perform services;
provided that in no instance will the relocation of Executive to a facility or
location of thirty-five (35) miles or less from the Executive’s then current
office location be deemed material for purposes of this Agreement; or (iv) prior
to a Change of Control, Executive’s position as a member of the Board terminates
as a result of the Board’s failing to nominate him for election or re-election
thereto; provided, however, that Good Reason shall not exist unless Executive
has provided written notice to the Board of Directors of the purported grounds
for the Good Reason within 90 days of its initial existence and the Company has
been provided at least 30 days to remedy the condition.

9.Successors.

(a)

The Company’s Successors.   Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)

The Executive’s Successors.  The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s  personal  or legal representatives, executors,
administrators,  successors, heirs,  distributees, devisees and legatees.

10.Notice.   All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class





-8-

--------------------------------------------------------------------------------

 

mail, postage prepaid, and shall be addressed (i) if to Executive, at his or her
last known residential address and (ii) if to the Company, at the address of its
principal corporate offices (attention: Secretary), or in any such case at such
other address as a party may designate by ten (10) days’ advance written notice
to the other party pursuant to the provisions above.

11.

Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason or as a result of a voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10 of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing his or her rights hereunder.

12.

Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.

13.

Confidential Information. Executive will execute simultaneously herewith the
Company’s standard form of Proprietary Information and Inventions Agreement.

14.

Miscellaneous Provisions.

 

(a)

No Duty to Mitigate.  The Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Executive may receive from any other source.

(b)

Waiver.   No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)

Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)

Entire Agreement.   This Agreement, the Proprietary Information and Inventions
Agreement and Executive’s written equity compensation agreements with the
Company constitutes the entire agreement of the parties hereto and supersedes in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied), of the
parties with respect to the subject matter hereof.



-9-

--------------------------------------------------------------------------------

 

(e)

Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).

(f)

Severability.   The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g)

Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h)                    Counterparts.     This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this amended and restated
Agreement, in the case of the Company by its duly authorized officer, as of the
last date signed below.

 

 

 

 

COMPANY

EHEALTH, INC.

 

 

 

 

By:

[Graphic appears]

 

Title:

 

 

Date:

                            March 9             ,2012

 

 

 

 

EXECUTIVE

By:

[Graphic appears]

 

Date:

                       March 9th          ,2012

 



 

-10-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

EHEALTH, INC.
RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between eHealth, Inc. (the
“Company”), and William Shaughnessy (“Executive”).

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Employment Agreement by and between
Company and Executive (the “Employment Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1.         Termination. Executive’s employment from the Company terminated on
                                  .

2.

Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information and Inventions Agreement between Executive and the Company.
Executive shall return all the Company property and confidential and proprietary
information in his possession to the Company on the Effective Date of this
Agreement.

3.

Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive.

4.

Release of Claims. Except as set forth in the last paragraph of this Section 4,
Executive agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Executive by the Company. Executive, on
behalf of himself, and his respective heirs, family members, executors and
assigns, hereby fully and forever releases the Company and its past, present and
future officers, agents, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, parents, predecessor and
successor corporations, and assigns, from, and agrees not to sue or otherwise
institute or cause to be instituted any legal or administrative proceedings
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that he may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Agreement
including, without limitation,

 

(a)

any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)

any and all claims relating to, or arising from, Executive’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation,

 

 

--------------------------------------------------------------------------------

 

 

any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;

(c)

any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d)

any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Executive Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e)

any and all claims for violation of the federal, or any state, constitution;

(f)

any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g)

any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Employment Agreement. Nothing in this Agreement waives
Executive’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

5.         Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement, Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by





-2-

--------------------------------------------------------------------------------

 

 

federal law. Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Executive signs this Agreement.

6.Civil Code Section 1542. Executive represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any statute or common law
principles of similar effect.

7.

No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8.

Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.

9.

No Cooperation. Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10.

No Admission of Liability.   No action taken by the Company, either previously
or in connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to the Executive or to any third party.

11.

Costs. The Parties shall each bear their own costs, expert fees, attorneys’ fees
and other fees incurred in connection with this Agreement.

12.

Authority. Executive represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.



-3-

--------------------------------------------------------------------------------

 

 

13.

No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

14.

Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

15.

Entire Agreement. This Agreement, along with the Employment Agreement, the
Proprietary Information and Inventions Agreement, and Executive’s written equity
compensation agreements with the Company, represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company.

16.

No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chairman of the Compensation Committee of the Board of
Directors of the Company.

17.

Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

18.

Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

19.

Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20.

Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a)

They have read this Agreement;

(b)

They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;

(c)

They understand the terms and consequences of this Agreement and of the releases
it contains;

(d)

They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

eHealth, Inc.





-4-

--------------------------------------------------------------------------------

 

 

 

Dated:

March 9, 2012

By:

/s/ Gary L. Lauer

 

 

Gary L. Lauer, Chief Executive Office

 

 

 

 

 

 

 

Dated:

March 9th, 2012

/s/ William T. Shaughnessy

 

 

William T. Shaughnessy, an individual

 



-5-

--------------------------------------------------------------------------------